                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


MASTODON DESIGN LLC

                Plaintiff,
V.                                                       Civil Action No. l:19-cv-1339 LO/TCB

VIZOCOM ICT LLC,

                Defendant.



                                    ORDER OF DISMISSAL


         THIS MATTER having come before the Court upon the representation of the parties

hereto, as evidenced by the signature of their respective counsel below, that upon entry of the
Stipulated Injunction the parties have reached a complete settlement of all the issues in the
Complaint, it is therefore Ordered that this matter be

         DISMISSED with prejudice.

         SO ORDERED on thisJ^H^ day of                            ,2019.
                                              Judge Liam<0^rady
                                              United States^strict Judge

Agreed:

/s/ Richard C. Sullivan. Jr.                         /s/ Travis Pittman
Richard C. Sullivan, Jr.(VSB 27907)                      Travis Pittman, Esquire(VSB 84315)
Jonathan M. Harrison, II(VSB 92911)                      Holmes Pittman & Haraguchi, LLP
BEAN,KINNEY & KORMAN,P.O.                                P.O. Box 380
2311 Wilson Blvd, Suite 500                              Chester, MD
Arlington, VA 22201                                      T:(202)329-3558
703.525.4000                                             itDittman@hphattornevs.com
Fax: 703.525.2207                                        Counselfor Vizocom ICT LLC
rsul1ivan@beank i nnev.com
iharrison@.beankinnev.com
Counselfor Mastodon Design LLC



 01476577-2
